—In an action to recover damages for personal injuries and wrongful death, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Hurowitz, J.), dated January 23,1991, as denied his cross motion to strike the answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court’s denial of the plaintiffs cross motion to strike the answer constituted a proper exercise of discretion (see, Pietrowski v City of New York, 166 AD2d 423; Dauria v City of New York, 127 AD2d 459). Accordingly, the parties should proceed with discovery in order to facilitate the resolution of the case. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.